DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions
Claims 1, 8, 14, 17, and 20 are amended in response to the last office action. Claims 1-20 are pending. Sanches, Bruskotter et al, Bard et al, and Yagita were cited, previously.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 8-12 are rejected under 35 U.S.C. 102(e) as being anticipated by Sanches [US 2009/0159661 A1].
		As to claim 8, Sanches teaches a kiosk device management system, comprising: 
a device management module configured to generate a first device status code, the device status code comprising data indicative of a failure condition of a kiosk device [e.g., “The error condition may relate to communications with the remote server, failure of a device within the self-service terminal, or the like” in paragraph 0037; “This CEN XFS interface is used to instruct the devices 18 to perform operations, and is also used to obtain device status and fault management information” in paragraph 0058];
an event bus configured to receive the first device status code from the device management module [e.g., “The run-time platform 70 provides a range of programming facilities specific to self-service terminal devices and services, and also provides a CEN XFS-compliant interface to the standard computing devices.  This CEN XFS interface is used to instruct the devices 18 to perform operations, and is also used to obtain device status and fault management information” in paragraph 0058; “The error recovery agent 90 monitors the devices 18 within the ATM 10, and records the status of at least some of the devices 18 and events taking place by registering with those devices to receive event notifications via a CEN XFS interface” in paragraph 0063; “The error recovery agent 90 communicates with the runtime platform 70 using XFS commands” in paragraph 0064]; and
a model registry configured to receive the first device status code from the event bus and store the first status code as current status data for a device model corresponding to the kiosk device in the failure condition [e.g., “The error recovery agent may register with each of the media receiving devices so that it is notified whenever a customer inserts media, such as a card, cash, or the like” in paragraph 0026; “The error recovery agent 90 monitors the devices 18 within the ATM 10, and records the status of at least some of the devices 18 and events taking place by registering with those devices to receive event notifications via a CEN XFS interface.  For example, the error recovery agent 90 registers with the card reader device 18a so that the agent 90 is notified when the card reader device 18a receives a card from a customer; similarly, the agent 90 registers with the cash dispenser device 18f so that the agent is notified when the cash dispenser device 18f is counting cash for dispensing to a customer; the agent 90 also registers with the cash depository 18g so that the agent 90 is notified by the cash depository 18g when cash has been received, and the like” in paragraph 0063], 
wherein the model registry is further configured to:
issue a command for the kiosk application to enter a lower function mode based at least in part on the first status code [e.g., “According to an eighth aspect of the invention there is provided a self-service terminal operable in a first mode of operation in which a remote server controls the terminal, and operable in a second mode of operation in which a local program controls the terminal instead of the remote server in the event of an error condition arising” in paragraph 0035; “When a fault is detected prior to step 226 then the error recovery agent 90 implements the pre-deposit recovery process 300” in paragraph 0097; “The error recovery agent 90 then accesses a screen repository 92 (FIG. 2) within the agent 90 (step 304) to locate a card removal screen, and then presents the card removal screen on the display 18c (step 306).  The card removal screen informs the customer: (i) that the ATM has to go out of service” in paragraph 0099; “Once the card has been removed by the customer, the error recovery agent 90 presents an out-of-service screen on the display 18c indicating that the ATM 10 cannot be used at present (step 310).  If the customer does not remove his/her card within a predetermined period, then the card reader 18a may be instructed to capture the customer's card” in paragraph 0101], the kiosk device conduction additional transactions with additional customers in the lower function mode [e.g., “Until the failure is resolved, the error recovery agent may present a screen informing customers that the SST is out of service” in paragraph 0027; “Although the error recovery agent may not be able to execute any transactions for customers, it is able to complete a transaction and inform the Web server of what actions were taken, thereby ensuring that the customer and the Web server are aware of what has happened” in paragraph 0028; MONITOR COMMUNICATIONS 314, PRE-DEPOSIT RECOVERY PROCESS 300 in fig. 6A; MONITOR COMMUNICATIONS 352, DEPOSIT RECOVERY ORICESS 320 in fig. 6B; “The error recovery agent 90 then attempts to contact the Web server 112 (which may be implemented by monitoring the network connection 18i to detect when communications are restored) (step 314)” in paragraph 0103; “The error recovery agent may be programmable, so that the error recovery agent can be configured to take actions as desired by the owner or operator of the self-service terminal. For example, one ATM owner may desire to capture any valuable media (such as banknotes) deposited by a customer and credit the customer's account; whereas, another ATM owner may prefer to return any valuable media (such as banknotes) deposited by a customer to that customer. This can be achieved by programming the error recovery agent accordingly. The error recovery agent may be provided with a graphical user interface to allow an ATM owner to configure its operation” in paragraph 0015];
generate a re-initialization command for the failing kiosk device; and transmit the re-initialization command to the failing kiosk device [e.g., “Once communications are restored (step 316), the error recovery agent 90 uploads the electronic record to the Web server 112 (either directly or via the Web browser 80)” in paragraph 0104; “Once communications are restored (step 354), the error recovery agent 90 uploads the electronic record (either the cancellation record or the completion record, depending on the choice made by the customer at step 328) to the Web server 112 (step 356).  This is performed either directly or via the Web browser 80” in paragraph 0117; “The error recovery agent may be programmable, so that the error recovery agent can be configured to take actions as desired by the owner or operator of the self-service terminal. For example, one ATM owner may desire to capture any valuable media (such as banknotes) deposited by a customer and credit the customer's account; whereas, another ATM owner may prefer to return any valuable media (such as banknotes) deposited by a customer to that customer. This can be achieved by programming the error recovery agent accordingly. The error recovery agent may be provided with a graphical user interface to allow an ATM owner to configure its operation” in paragraph 0015].
As to claim 9, Sanches teaches the model registry is configured to issue a command to: re-initialize the failing kiosk device; obtain a second status code from the re-initialized kiosk device, the status code indicative of normal device operation; and store the second status code as current status data for the device model corresponding to the re-initialized kiosk device [e.g., “Once communications are restored (step 316), the error recovery agent 90 uploads the electronic record to the Web server 112 (either directly or via the Web browser 80)” in paragraph 0104; “Once communications are restored (step 354), the error recovery agent 90 uploads the electronic record (either the cancellation record or the completion record, depending on the choice made by the customer at step 328) to the Web server 112 (step 356).  This is performed either directly or via the Web browser 80” in paragraph 0117; “The error recovery agent 90 then returns control of the ATM 10 back to the Web browser 80 (step 318).  The Web browser 80 defaults to step 202 of normal process 200, which involves presentation of the welcome screen” in paragraph 0105; “The error recovery agent 90 then attempts to contact the Web server 112 (which may be implemented by monitoring the network connection 18i to detect when communications are restored) (step 352)” in paragraph 0116;  “The steps taken may be recorded in the electronic record as: ‘start, card inserted, cash counted, failure, cash presented, cash removed, card returned, card taken, end’” in paragraph 0119; “The error recovery agent 90 monitors the devices 18 within the ATM 10, and records the status of at least some of the devices 18 and events taking place by registering with those devices to receive event notifications via a CEN XFS interface” in paragraph 0063; “The error recovery agent 90 updates a status table 120 (entry 122, which is blank by default) (FIG. 5) to record the account number from the card (step 210)” in paragraph 0075; “The error recovery agent 90 updates its status table (entry 124, which is blank by default) to indicate the amount received by the cash depository 18g (step 230), namely, $200” in paragraph 0086; “The error recovery agent may be programmable, so that the error recovery agent can be configured to take actions as desired by the owner or operator of the self-service terminal. For example, one ATM owner may desire to capture any valuable media (such as banknotes) deposited by a customer and credit the customer's account; whereas, another ATM owner may prefer to return any valuable media (such as banknotes) deposited by a customer to that customer. This can be achieved by programming the error recovery agent accordingly. The error recovery agent may be provided with a graphical user interface to allow an ATM owner to configure its operation” in paragraph 0015].
As to claim 10, Sanches teaches the model registry is configured to issue a command for the kiosk application to enter another function mode based at least in part on the second status code [e.g., “According to an eighth aspect of the invention there is provided a self-service terminal operable in a first mode of operation in which a remote server controls the terminal, and operable in a second mode of operation in which a local program controls the terminal instead of the remote server in the event of an error condition arising” in paragraph 0035].
As to claim 11, Sanches teaches the device management module is configured to generate the re-initialization command [e.g., “This CEN XFS interface is used to instruct the devices 18 to perform operations, and is also used to obtain device status and fault management information” in paragraph 0058; “If the customer does not remove his/her card within a predetermined period, then the card reader 18a may be instructed to capture the customer's card” in paragraph 0101; “The error recovery agent 90 then attempts to contact the Web server 112 (which may be implemented by monitoring the network connection 18i to detect when communications are restored) (step 352)” in paragraph 0116; “The steps taken may be recorded in the electronic record as: ‘start, card inserted, cash counted, failure, cash presented, cash removed, card returned, card taken, end’” in paragraph 0119].
As to claim 12, Sanches teaches wherein the model registry is configured to receive first device status code asynchronously [e.g., “This CEN XFS interface is used to instruct the devices 18 to perform operations, and is also used to obtain device status and fault management information” in paragraph 0058; “The error recovery agent 90 monitors the devices 18 within the ATM 10, and records the status of at least some of the devices 18 and events taking place by registering with those devices to receive event notifications via a CEN XFS interface” in paragraph 0063].
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sanches [US 2009/0159661 A1] in view of Bruskotter et al [US 2005/0182681 A1].
		As to claims 1 and 20, Sanches teaches a method of providing device management services in a kiosk system having a kiosk application that provides a customer-operated quick service interface [e.g., “The present invention relates to improvements in or relating to self-service terminals (SSTs)” in paragraph 0001; “Common examples of SSTs include automated teller machines (ATMs), information kiosks, financial services centers, bill payment kiosks, lottery kiosks, postal services machines, check-in and check-out terminals such as those used in the hotel, car rental, and airline industries, retail self-checkout terminals, vending machines, and the like” in paragraph 0003], the method comprising: 
		receiving a first device status code in a model registry of the kiosk system via an event bus, the device status code comprising data indicative of a failure condition of a kiosk device [e.g., “This CEN XFS interface is used to instruct the devices 18 to perform operations, and is also used to obtain device status and fault management information” in paragraph 0058; “The error recovery agent 90 monitors the devices 18 within the ATM 10, and records the status of at least some of the devices 18 and events taking place by registering with those devices to receive event notifications via a CEN XFS interface.  For example, the error recovery agent 90 registers with the card reader device 18a so that the agent 90 is notified when the card reader device 18a receives a card from a customer; similarly, the agent 90 registers with the cash dispenser device 18f so that the agent is notified when the cash dispenser device 18f is counting cash for dispensing to a customer; the agent 90 also registers with the cash depository 18g so that the agent 90 is notified by the cash depository 18g when cash has been received, and the like” in paragraph 0063; “The error condition may relate to communications with the remote server, failure of a device within the self-service terminal, or the like” in paragraph 0037];	
		storing the first status code as current status data for a device model corresponding to the failure condition of the kiosk device [e.g., “The error recovery agent may register with each of the media receiving devices so that it is notified whenever a customer inserts media, such as a card, cash, or the like” in paragraph 0026; “The error recovery agent 90 monitors the devices 18 within the ATM 10, and records the status of at least some of the devices 18 and events taking place by registering with those devices to receive event notifications via a CEN XFS interface” in paragraph 0063; “The error recovery agent 90 then writes an electronic record to the disk drive 36, and optionally instructs the journal printer 18h to print a record (step 312).  The record (written electronically and printed by the journal printer 18h) includes the account number retrieved from the status table 120, the time at which the failure occurred, the date on which the failure occurred, the type of error (if known), and the action taken (card returned to the customer, card captured, card jammed in card reader 18a, or the like) in paragraph 0102];
		issuing a command for the kiosk application to enter a lower function mode based at least in part on the first status code [e.g., “According to an eighth aspect of the invention there is provided a self-service terminal operable in a first mode of operation in which a remote server controls the terminal, and operable in a second mode of operation in which a local program controls the terminal instead of the remote server in the event of an error condition arising” in paragraph 0035; “When a fault is detected prior to step 226 then the error recovery agent 90 implements the pre-deposit recovery process 300” in paragraph 0097; “The error recovery agent 90 then accesses a screen repository 92 (FIG. 2) within the agent 90 (step 304) to locate a card removal screen, and then presents the card removal screen on the display 18c (step 306).  The card removal screen informs the customer: (i) that the ATM has to go out of service” in paragraph 0099; “Once the card has been removed by the customer, the error recovery agent 90 presents an out-of-service screen on the display 18c indicating that the ATM 10 cannot be used at present (step 310).  If the customer does not remove his/her card within a predetermined period, then the card reader 18a may be instructed to capture the customer's card” in paragraph 0101];
		conducting additional transactions with additional customers via the kiosk device in the lower function mode [e.g., “Until the failure is resolved, the error recovery agent may present a screen informing customers that the SST is out of service” in paragraph 0027; “Although the error recovery agent may not be able to execute any transactions for customers, it is able to complete a transaction and inform the Web server of what actions were taken, thereby ensuring that the customer and the Web server are aware of what has happened” in paragraph 0028; MONITOR COMMUNICATIONS 314, PRE-DEPOSIT RECOVERY PROCESS 300 in fig. 6A; MONITOR COMMUNICATIONS 352, DEPOSIT RECOVERY ORICESS 320 in fig. 6B; “The error recovery agent 90 then attempts to contact the Web server 112 (which may be implemented by monitoring the network connection 18i to detect when communications are restored) (step 314)” in paragraph 0103; “The error recovery agent may be programmable, so that the error recovery agent can be configured to take actions as desired by the owner or operator of the self-service terminal. For example, one ATM owner may desire to capture any valuable media (such as banknotes) deposited by a customer and credit the customer's account; whereas, another ATM owner may prefer to return any valuable media (such as banknotes) deposited by a customer to that customer. This can be achieved by programming the error recovery agent accordingly. The error recovery agent may be provided with a graphical user interface to allow an ATM owner to configure its operation” in paragraph 0015; “This may involve returning media to the customer. This reduces customer inconvenience and increases customer confidence that the transaction will not be inappropriately applied to the customer's account. Once the Web server is back in operation, the error recovery agent can inform the Web server of actions it has taken so that the Web server can update its records, for example, to reverse a transaction, to complete a transaction, or the like” in paragraph 0025]; 
		generating a re-initialization command for the failing kiosk device [e.g., “The error recovery agent 90 then instructs the card reader 18a to eject the customer's card (step 308)” in paragraph 0100; “Once communications are restored (step 316), the error recovery agent 90 uploads the electronic record to the Web server 112 (either directly or via the Web browser 80)” in paragraph 0104; “The error recovery agent may be programmable, so that the error recovery agent can be configured to take actions as desired by the owner or operator of the self-service terminal. For example, one ATM owner may desire to capture any valuable media (such as banknotes) deposited by a customer and credit the customer's account; whereas, another ATM owner may prefer to return any valuable media (such as banknotes) deposited by a customer to that customer. This can be achieved by programming the error recovery agent accordingly. The error recovery agent may be provided with a graphical user interface to allow an ATM owner to configure its operation” in paragraph 0015]; and
		transmitting the re-initialization command to the failing kiosk device [e.g., “The error recovery agent 90 then instructs the card reader 18a to eject the customer's card (step 308)” in paragraph 0100; “Once communications are restored (step 316), the error recovery agent 90 uploads the electronic record to the Web server 112 (either directly or via the Web browser 80)” in paragraph 0104; “Once communications are restored (step 354), the error recovery agent 90 uploads the electronic record (either the cancellation record or the completion record, depending on the choice made by the customer at step 328) to the Web server 112 (step 356).  This is performed either directly or via the Web browser 80” in paragraph 0117; “The error recovery agent may be programmable, so that the error recovery agent can be configured to take actions as desired by the owner or operator of the self-service terminal. For example, one ATM owner may desire to capture any valuable media (such as banknotes) deposited by a customer and credit the customer's account; whereas, another ATM owner may prefer to return any valuable media (such as banknotes) deposited by a customer to that customer. This can be achieved by programming the error recovery agent accordingly. The error recovery agent may be provided with a graphical user interface to allow an ATM owner to configure its operation” in paragraph 0015].
		Though Sanches teaches the kiosk application kiosk application providing a customer-operated quick service interface, Sanches does not explicitly teach, however Bruskotter et al teach the customer-operated quick service interface further including a customer-operated quick service restaurant ordering interface [e.g., " For example, an increasing number of grocery stores and retail outlets include automated checkout lines where customers can utilize barcode scanners, credit card readers, and money accepting/dispensing machines in a self-service environment.  More recently, certain fast food restaurants have experimented with touch screen kiosks where customers can 
enter their own orders” in paragraph 0005]. Therefore, it would have been obvious to one of ordinary skill in the art to modify to combine the two teachings of Sanches and Bruskotter et al because they both teach the kiosk system having the kiosk application for the customer operated quick service interface and Bruskotter et al’s teaching above including the kiosk application for the customer operated quick service restaurant ordering interface would increase applicability for the kiosk system of Sanches.
As to claim 2, the combination of Sanches and Bruskotter et al teaches re-initializing the failing kiosk device; obtaining a second status code from the re-initialized kiosk device, the status code indicative of normal device operation; and storing the second status code as current status data for the device model corresponding to the re-initialized kiosk device [e.g., “Once communications are restored (step 316), the error recovery agent 90 uploads the electronic record to the Web server 112 (either directly or via the Web browser 80)” in paragraph 0104, “The error recovery agent 90 then returns control of the ATM 10 back to the Web browser 80 (step 318).  The Web browser 80 defaults to step 202 of normal process 200, which involves presentation of the welcome screen” in paragraph 0105, “The steps taken may be recorded in the electronic record as: ‘start, card inserted, cash counted, failure, cash presented, cash removed, card returned, card taken, end’” in paragraph 0119, “The error recovery agent 90 monitors the devices 18 within the ATM 10, and records the status of at least some of the devices 18 and events taking place by registering with those devices to receive event notifications via a CEN XFS interface” in paragraph 0063, “The error recovery agent 90 updates a status table 120 (entry 122, which is blank by default) (FIG. 5) to record the account number from the card (step 210)” in paragraph 0075, “The error recovery agent 90 updates its status table (entry 124, which is blank by default) to indicate the amount received by the cash depository 18g (step 230), namely, $200” in paragraph 0086 of Sanches].
As to claim 3, the combination teaches issuing a command for the kiosk application to enter another function mode based at least in part on the second status code [e.g., “According to an eighth aspect of the invention there is provided a self-service terminal operable in a first mode of operation in which a remote server controls the terminal, and operable in a second mode of operation in which a local program controls the terminal instead of the remote server in the event of an error condition arising” in paragraph 0035 of Sanches].
As to claim 4, the combination teaches wherein the first device status code received in the model registry of the kiosk system is sent to the model registry from a device management module via the event bus [e.g., “This CEN XFS interface is used to instruct the devices 18 to perform operations, and is also used to obtain device status and fault management information” in paragraph 0058 of Sanches].
As to claim 5, the combination teaches wherein the re-initialization command is generated by a device management module in the kiosk system [e.g., “This CEN XFS interface is used to instruct the devices 18 to perform operations, and is also used to obtain device status and fault management information” in paragraph 0058, “If the customer does not remove his/her card within a predetermined period, then the card reader 18a may be instructed to capture the customer's card” in paragraph 0101, “The steps taken may be recorded in the electronic record as: ‘start, card inserted, cash counted, failure, cash presented, cash removed, card returned, card taken, end’” in paragraph 0119 of Sanches].
As to claim 6, the combination teaches wherein the first device status code is received in the model registry asynchronously [e.g., “This CEN XFS interface is used to instruct the devices 18 to perform operations, and is also used to obtain device status and fault management information” in paragraph 0058, “The error recovery agent 90 then writes an electronic record to the disk drive 36, and optionally instructs the journal printer 18h to print a record (step 312).  The record (written electronically and printed by the journal printer 18h) includes the account number retrieved from the status table 120, the time at which the failure occurred, the date on which the failure occurred, the type of error (if known), and the action taken (card returned to the customer, card captured, card jammed in card reader 18a, or the like) in paragraph 0102 of Sanches].
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sanches and Bruskotter et al as applied to claim 1 above, and further in view of Bard et al [US 2007/0035763 A1].
	As to claim 7, the combination of Sanches and Bruskotter et al do not explicitly teach, however Bard et al teach wherein the first device status code comprises a low paper status code and the kiosk device comprises a printing device [e.g., “The operation of each print station may be constantly or periodically monitored 64 by the job management server or another monitoring system to ensure that it is properly functioning.  If, for instance, the system determines 66 that a print system kiosk does not have enough supply of paper and/or toner to produce a high quality document for a particular print job, the screen may display the number of copies the print station's supply can support, request the customer to change the printing parameters, request the customer to re-submit the print job request, or direct the customer to another nearby kiosk” in paragraph 0046; “Referring to FIG. 4, the system may monitor 80 parameters for the print station such as toner level, paper level, paper jam, power failure and other aspects that may indicate that service is or will be required.  If the parameter is found to be within a service level, the print station monitoring system may notify 82 a remote monitoring system that service is required” in paragraph 0050]. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify to implement Bard et al’s teaching above in order to increase reliability and/or efficiency in operating the kiosk system having a printer of the combination. 
 Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sanches [US 2009/0159661 A1] in view of Bard et al [US 2007/0035763 A1].
	As to claim 13, Sanches does not explicitly teach, however Bard et al teach wherein the first device status code comprises a low paper status code and the kiosk device comprises a printing device [e.g., “The operation of each print station may be constantly or periodically monitored 64 by the job management server or another monitoring system to ensure that it is properly functioning.  If, for instance, the system determines 66 that a print system kiosk does not have enough supply of paper and/or toner to produce a high quality document for a particular print job, the screen may display the number of copies the print station's supply can support, request the customer to change the printing parameters, request the customer to re-submit the print job request, or direct the customer to another nearby kiosk” in paragraph 0046; “Referring to FIG. 4, the system may monitor 80 parameters for the print station such as toner level, paper level, paper jam, power failure and other aspects that may indicate that service is or will be required.  If the parameter is found to be within a service level, the print station monitoring system may notify 82 a remote monitoring system that service is required” in paragraph 0050]. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify to implement Bard et al’s teaching above in order to increase reliability and/or efficiency in operating the kiosk system having a printer of Sanches.
Claims 14-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith et al [US 2010/0230486 A1] in view of Sanches [US 2009/0159661 A1].
	As to claims 14 and 17, Smith et al teach a method of managing a kiosk [e.g., “In an exemplary embodiment, the clients may include not only ATMs but also any client device which is adapted to be responsive to the communications from the application server 804. Such clients may include a terminal operated by a human teller at a financial institution. Other examples may include a kiosk or other self-service terminal” in paragraph 0345; ATM 700 in fig. 56], the method comprising:
		identifying a first device of the kiosk that has limited functionality [e.g., “When one of the devices becomes inoperative, the ATM may disable one or more transaction operations that correspond to the device. For example, if the statement printer runs out of paper, an ATM can detect the problem and deactivate the operation of printing statements for consumers” in paragraph 0321];
		searching, via a model registry, for a second device of the kiosk that provides at least a portion of the functionality typically provided by the first device [e.g., “The use rule method 716 is operative to specify a set of rules for determining which device an ATM object will initially use, and which device will be used when the current or default device is inoperative. The exemplary embodiment includes a data store 720 which is operative to store a plurality of such rules sets 721 for each of the devices in the ATM. For example the data store may include a default set of rules for a card reader object that specifies that if there is only one card reader device, a card reader object will be automatically connected thereto. If there is more than one printer device, a rule set can be created and used by a printer object that includes a hierarchy and may specify for example that a receipt printer device is the default printer for receipts and a statement printer device is a fallback printer in cases where the receipt printer device is unavailable” in paragraph 0328];
		causing the kiosk to enter a lower function mode including switching services from the first device to the second device if the second device is found [e.g., “An alternative exemplary embodiment is operative to reduce the occurrences of ATMs being taken out of service due to inoperative devices, by taking advantage of any overlapping functionality between similar transaction function devices in the ATM. For example, if the receipt printer becomes jammed or runs out of paper, the exemplary embodiment of the ATM is operatively programmed to use the statement printer to generate and dispense both statements and receipts for the consumer. Thus the receipt printer may be used as a fallback device for the statement printer and the statement printer may be used as a fallback device for the receipt printer. Although the statement printer and the receipt printer may use different sizes of paper, the exemplary ATM is operatively programmed to use different formats for printing information depending on the characteristics of the printer” in paragraph 0322]; and
		conducting additional transactions with additional customers via the system in the lower function mode [e.g., “Other devices with overlapping functionality may be used in the same way. For example an ATM may include both a cash dispenser and a coin dispenser. If the cash dispenser becomes inoperative after running out of ten dollar bills, the coin dispenser may be used to dispense dollar coins until the ten dollar bills are replenished. Likewise, if a card reader malfunctions a keypad or touchscreen may be used to input data that would otherwise be read from the card. Likewise if a keypad fails a screen with adjacent function keys or a touch screen may be used as an alternative input device. If a display screen fails an audio output device may be used as a substitute output device. E-mail receipt capability may be used as a substitute for printing receipts. A validator that reads indicia from currency notes may substitute for an inoperative check reader or vice versa” in paragraph 0323].
		Smith et al do not explicitly teach, however Sanches teaches the kiosk causing the system to provide a message of notifying a customer of the limited functionality [e.g., “The error recovery agent 90 then accesses a screen repository 92 (FIG. 2) within the agent 90 (step 304) to locate a card removal screen, and then presents the card removal screen on the display 18c (step 306). The card removal screen informs the customer: (i) that the ATM has to go out of service, (ii) that the customer's account has not been changed, and (iii) that the customer should remove his/her card” in paragraph 0099; “Once the card has been removed by the customer, the error recovery agent 90 presents an out-of-service screen on the display 18c indicating that the ATM 10 cannot be used at present (step 310). If the customer does not remove his/her card within a predetermined period, then the card reader 18a may be instructed to capture the customer's card” in paragraph 0101; “The error recovery agent 90 then presents an option screen (step 326) that explains to the customer that there is a problem in executing the transaction, and that provides the customer with an option of receiving their cash from the depository or continuing with the deposit” in paragraph 0110]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify to implement Sanches’ teaching above including causing the system to provide a message of notifying a customer of the limited functionality in order to increase user friendliness for the kiosk of Smith et al .
As to claim 15, the combination of Smith et al and Sanches teaches receiving, via an event bus, a notification related to the discovered second device from the model registry; and generating, at the module registry, a device model based on the received information [e.g., “The use rule method 716 is operative to specify a set of rules for determining which device an ATM object will initially use, and which device will be used when the current or default device is inoperative. The exemplary embodiment includes a data store 720 which is operative to store a plurality of such rules sets 721 for each of the devices in the ATM. For example the data store may include a default set of rules for a card reader object that specifies that if there is only one card reader device, a card reader object will be automatically connected thereto. If there is more than one printer device, a rule set can be created and used by a printer object that includes a hierarchy and may specify for example that a receipt printer device is the default printer for receipts and a statement printer device is a fallback printer in cases where the receipt printer device is unavailable” in paragraph 0328 of Smith et al; “This CEN XFS interface is used to instruct the devices 18 to perform operations, and is also used to obtain device status and fault management information” in paragraph 0058, “The error recovery agent 90 monitors the devices 18 within the ATM 10, and records the status of at least some of the devices 18 and events taking place by registering with those devices to receive event notifications via a CEN XFS interface” in paragraph 0063, “The error condition may relate to communications with the remote server, failure of a device within the self-service terminal, or the like” in paragraph 0037 of Sanches].
As to claim 16, the combination teaches receiving, at a device management module, status codes from the second device, and sending a command to the discovered second device from the device management module, based on the received status code [e.g., “The use rule method 716 is operative to specify a set of rules for determining which device an ATM object will initially use, and which device will be used when the current or default device is inoperative. The exemplary embodiment includes a data store 720 which is operative to store a plurality of such rules sets 721 for each of the devices in the ATM. For example the data store may include a default set of rules for a card reader object that specifies that if there is only one card reader device, a card reader object will be automatically connected thereto. If there is more than one printer device, a rule set can be created and used by a printer object that includes a hierarchy and may specify for example that a receipt printer device is the default printer for receipts and a statement printer device is a fallback printer in cases where the receipt printer device is unavailable” in paragraph 0328 of Smith et al; “This CEN XFS interface is used to instruct the devices 18 to perform operations, and is also used to obtain device status and fault management information” in paragraph 0058, “The error recovery agent 90 monitors the devices 18 within the ATM 10, and records the status of at least some of the devices 18 and events taking place by registering with those devices to receive event notifications via a CEN XFS interface” in paragraph 0063, “The error condition may relate to communications with the remote server, failure of a device within the self-service terminal, or the like” in paragraph 0037 of Sanches].
As to claim 18, the combination teaches the module registry configured to receive the information indicative of the second device from the event bus, and generate a device model based on the received information [e.g., “The use rule method 716 is operative to specify a set of rules for determining which device an ATM object will initially use, and which device will be used when the current or default device is inoperative. The exemplary embodiment includes a data store 720 which is operative to store a plurality of such rules sets 721 for each of the devices in the ATM. For example the data store may include a default set of rules for a card reader object that specifies that if there is only one card reader device, a card reader object will be automatically connected thereto. If there is more than one printer device, a rule set can be created and used by a printer object that includes a hierarchy and may specify for example that a receipt printer device is the default printer for receipts and a statement printer device is a fallback printer in cases where the receipt printer device is unavailable” in paragraph 0328 of Smith et al; “This CEN XFS interface is used to instruct the devices 18 to perform operations, and is also used to obtain device status and fault management information” in paragraph 0058, “The error recovery agent 90 monitors the devices 18 within the ATM 10, and records the status of at least some of the devices 18 and events taking place by registering with those devices to receive event notifications via a CEN XFS interface” in paragraph 0063, “The error condition may relate to communications with the remote server, failure of a device within the self-service terminal, or the like” in paragraph 0037 of Sanches].
As to claim 19, the combination teaches receiving, at a device management module, status codes from the second device, and sending a command to the second device from the device management module, based on the received status code [e.g., “The use rule method 716 is operative to specify a set of rules for determining which device an ATM object will initially use, and which device will be used when the current or default device is inoperative. The exemplary embodiment includes a data store 720 which is operative to store a plurality of such rules sets 721 for each of the devices in the ATM. For example the data store may include a default set of rules for a card reader object that specifies that if there is only one card reader device, a card reader object will be automatically connected thereto. If there is more than one printer device, a rule set can be created and used by a printer object that includes a hierarchy and may specify for example that a receipt printer device is the default printer for receipts and a statement printer device is a fallback printer in cases where the receipt printer device is unavailable” in paragraph 0328 of Smith et al; “This CEN XFS interface is used to instruct the devices 18 to perform operations, and is also used to obtain device status and fault management information” in paragraph 0058, “The error recovery agent 90 monitors the devices 18 within the ATM 10, and records the status of at least some of the devices 18 and events taking place by registering with those devices to receive event notifications via a CEN XFS interface” in paragraph 0063, “The error condition may relate to communications with the remote server, failure of a device within the self-service terminal, or the like” in paragraph 0037 of Sanches].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILWOO PARK whose telephone number is (571) 272-4155.  The examiner can normally be reached on M-F, 10 AM-6 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        7/7/2022